Opinion issued March 31, 2022




                                       In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-20-00310-CV
                            ———————————
                        JASON RITENOUR, Appellant
                                          V.
CENTRECOURT HOMEOWNERS ASSOCIATION, INC.; ASSOCIA HILL
COUNTRY, INC.; REBECCA TRAVELSTEAD; GARY E. DOUCHA; AND
            JENNIFER LUCINDA RAMAN, Appellees


                   On Appeal from the 98th District Court1
                            Travis County, Texas
                   Trial Court Case No. D-1-GN-18-001651




1
     Pursuant to its docket equalization authority, the Supreme Court of Texas
     transferred this appeal from the Court of Appeals for the Third District of Texas to
     this Court. See TEX. GOV’T CODE § 73.001 (authorizing transfer of cases). We are
     unaware of any conflict between precedent of that court and that of this Court on
     any relevant issue. See TEX. R. APP. P. 41.3.
                           MEMORANDUM OPINION

      This appeal arises from a dispute between a homeowner and his homeowner’s

association, three individual board members, and a property management company.

The homeowner claims that a 2017 drainage project in the common area around his

property caused damage to his property. He asserted claims for breach of contract,

negligence, violation of the Deceptive Trade Practices Act, violation of the Texas

Water Code, breach of fiduciary duty, and civil conspiracy. The trial court granted

no-evidence motions for summary judgment filed by the association and its members

and by the property management company. The homeowner appeals, and we affirm.

                                    Background

      Appellant Jason Ritenour owns a condominium in the Centrecourt Townhouse

community in Austin. The property is part of a community of 57 units in a series of

multiplex buildings. Centrecourt Townhomes is part of the Courtyard subdivision

and was created in 1982 as a non-profit corporation governed by the Centrecourt

Homeowners’ Association (“CHOA”). Pursuant to its “Supplementary Declaration

of Covenants, Conditions, and Restrictions,” filed in November 1991, the CHOA is

responsible for the maintenance and repair of the townhome common areas.

      Ritenour purchased his condominium in April 2007. His property is the last

unit of a four-unit building, and the building is located at the bottom of a hill. Each

unit has a garage that is accessible by a common driveway at the rear of the units.


                                          2
Due to the natural slope of the property, surface water flows toward the units in

addition to flowing downhill toward Ritenour’s property. Each of the bottom three

units in the four-unit building where Ritenour lives has a grate-covered trench that

is as wide as the garage. The trenches are in front of each unit’s garage. The trenches

are connected with pipes that allow water to travel underground. The trench in front

of Ritenour’s unit is the exit point for uphill water.

      In 2014, the area around Ritenour’s property was excavated to determine the

source of a water leak. The rock steps and retaining wall located in the common area

adjacent to Ritenour’s property were removed. The excavation revealed a broken

pipe connecting the trenches between in front of Ritenour’s neighbor’s garage and

Ritenour’s garage. After the pipe was removed, there was nothing to direct the flow

of water to Ritenour’s trench, which led to pooling of water on Ritenour’s property.

An electric conduit, which is a PVC pipe containing electrical wires, was also

exposed in the 2014 excavation. The conduit is near Ritenour’s property.

      Ritenour and the CHOA have a contentious relationship. Ritenour has sued

the CHOA on three occasions. In 2016, he sued the CHOA for various causes of

actions related to drainage issues. The CHOA hired a professional engineer and

adjusted the drainage system so that water was removed more efficiently near

Ritenour’s property. Ritenour dismissed his suit.




                                           3
      In 2017, the CHOA undertook a project to replace a broken pipe discovered

during an earlier project and to extend the garage trench in front of Ritenour’s

property. All of these repairs were located in the common area.2 The extended trench

contained water from the uphill trenches to reduce the flow of water onto Ritenour’s

property. The repairs were completed in May 2017.

      In 2018, Ritenour filed the underlying lawsuit against the CHOA, three

individual board members, and Associa, the property management company. He

alleged damages resulting from the 2017 work performed in the common area. He

asserted five claims against Associa and six claims against the CHOA and its board

members.

      The CHOA together with its board members filed a no-evidence summary

judgment motion seeking the dismissal of all of the claims against them. Associa

also filed a no-evidence summary judgment motion seeking the same relief. In their

motions, they listed several elements of Ritenour’s claims for which there was no

evidence. They also claimed that Ritenour had not presented a scintilla of evidence

regarding damages. Damages is a common element of all of the claims Ritenour

alleged. The appellees also filed a plea to the jurisdiction arguing that Ritenour did

not have standing to assert claims for damages in the common area.



2
      Part of the retaining wall is on Ritenour’s property, but Ritenour has not claimed
      damage to the retaining wall.
                                           4
      The court denied the plea to the jurisdiction and granted the no-evidence

motions for summary judgment. Ritenour appealed.

                         No-Evidence Summary Judgment

      Ritenour argues that the trial court erred by granting the appellees’ no-

evidence motions for summary judgment against him. He argues that he presented

more than a scintilla of evidence to raise a fact issue as to each of the disputed

elements of his claims. Ritenour asserted five causes of action against Associa and

six causes of action against the CHOA and its board members. Each of the causes of

action requires Ritenour to demonstrate that he suffered damages. Kraft v. Langford,

565 S.W.2d 223, 229 (Tex. 1978) (noting elements for statutory claim under TEX.

WATER CODE § 11.086(a)); Rampersad v. CenterPoint Energy Houston Elec., LLC,

554 S.W.3d 29, 33 (Tex. App.—Houston [1st Dist.] 2017, no pet.) (negligence);

Dailey v. Thorpe, 455 S.W.3d 785, 789 (Tex. App.—Houston [1st Dist.] 2014, no

pet.) (civil conspiracy); S. Elec. Servs., Inc. v. City of Houston, 355 S.W.3d 319,

323–24 (Tex. App.—Houston [1st Dist.] 2011, pet. denied) (op. on reh’g) (breach

of contract); B & W Supply, Inc. v. Beckman, 305 S.W.3d 10, 21 (Tex. App.—

Houston [1st Dist.] 2009, pet. denied) (violation of DTPA); Plotkin v. Joekel, 304

S.W.3d 455, 479 (Tex. App.—Houston [1st Dist.] 2009, pet. denied) (breach of

fiduciary duty). The appellees contend that the trial court did not err in granting their




                                           5
motions for no-evidence summary judgment on every claim because Ritenour failed

to present a scintilla of evidence that he suffered damages. We agree.

A.    Standard of Review

      Texas Rule of Civil Procedure 166a(i) provides that “[a]fter adequate time for

discovery, a party without presenting summary judgment evidence may move for

summary judgment on the ground that there is no evidence of one or more essential

elements of a claim or defense on which an adverse party would have the burden of

proof at trial.” TEX. R. CIV. P. 166a(i). We review a trial court’s decision to grant a

motion for summary judgment de novo. Valence Operating Co. v. Dorsett, 164

S.W.3d 656, 661 (Tex. 2005). A no-evidence motion for summary judgment is

essentially a directed verdict granted before trial, to which we apply a legal-

sufficiency standard of review. King Ranch, Inc. v. Chapman, 118 S.W.3d 742, 750–

51 (Tex. 2003).

      In general, a party seeking a no-evidence summary judgment must assert that

no evidence exists as to one or more of the essential elements of a claim on which

the nonmovant would have the burden of proof at trial. Flameout Design &

Fabrication, Inc. v. Pennzoil Caspian Corp., 994 S.W.2d 830, 834 (Tex. App.—

Houston [1st Dist.] 1999, no pet.). Once the movant specifies the elements on which

there is no evidence, the burden shifts to the nonmovant to raise a fact issue on the

challenged elements. Hamilton v. Wilson, 249 S.W.3d 425, 426 (Tex. 2008). The


                                          6
trial court must grant the motion unless the nonmovant produces summary judgment

evidence that raise a genuine issue of material fact. TEX. R. CIV. P. 166a(i).

      A no-evidence summary judgment will be sustained on appeal when (1) there

is a complete absence of evidence of a vital fact; (2) the court is barred by rules of

law or of evidence from giving weight to the only evidence offered by the

nonmovant to prove a vital fact; (3) the nonmovant offers no more than a scintilla of

evidence to prove a vital fact; or (4) the nonmovant’s evidence conclusively

establishes the opposite of a vital fact. King Ranch, 118 S.W.3d at 751. Less than a

scintilla of evidence exists when the evidence is so weak as to do no more than create

a mere surmise or suspicion. Kindred v. Con/Chem, Inc., 650 S.W.2d 61, 63 (Tex.

1983). More than a scintilla of evidence exists when the evidence rises to a level that

would enable reasonable, fair-minded persons to differ in their conclusions. Merrell

Dow Pharm., Inc. v. Havner, 953 S.W.2d 706, 711 (Tex. 1997).

B.    Damages to Common Area

      Ritenour requested relief for costs associated with repairing the common area.

We first address whether he has standing to bring suit for damages to the common

area without including all condominium owners. Standing is an element of subject

matter jurisdiction that cannot be waived and may be raised for the first time on

appeal by a party or sua sponte by a reviewing court. Texas Ass’n of Bus. v. Texas

Air Control Bd., 852 S.W.2d 440, 444–45 (Tex. 1993). The CHOA raised the issue


                                          7
in their plea to the jurisdiction, which was denied, in their reply to summary

judgment, and on appeal. Whether a court has subject-matter jurisdiction is a

question of law that we review de novo. See Tex. Dep’t of Parks & Wildlife v.

Miranda, 133 S.W.3d 217, 226 (Tex. 2004).

      Pursuant to the CHOA’s covenants and restrictions, the common area is

owned by all homeowners in the community. They hold an “undivided, non-

partitionable interest in the common areas and private streets.” Under Texas law,

condominium ownership combines separate ownership of individual units with joint

ownership of common elements. See TEX. PROP. CODE § 81.002(3). The CHOA

covenants grant each owner an undivided interest in the common elements.

      A cotenant in a condominium project may proceed alone, individually, to seek

redress in the form of damages for misuse of common property, only absent any

objection by the condominium association that the other cotenants must be joined.

Canyon Vista Prop. Owners Ass’n, Inc. v. Laubach, No. 03-11-00404-CV, 2014 WL

411646, *4 (Tex. App.—Austin Jan. 31, 2014, no pet.) (mem. op.). Absent objection

from the association, the cotenant may proceed with the action, recovering only the

amount to which he shows himself entitled according to his proportionate interest in

the common property. Id.

      The appellees objected to Ritenour pursuing claims and recovering for

damages to the common area. Therefore, Ritenour cannot pursue claims for damage


                                         8
to property owned by all 57 property owners as cotenants unless they all joined. Id.

They did not. Even if Ritenour showed proof of damage to the common area, he does

not have standing to recover his proportionate share of the damages because he did

not join the other cotenants. We hold that Ritenour does not have standing to pursue

relief for damages to the common area.

C.    Damages to Ritenour’s Property

      We turn to Ritenour’s claims for damage to his own property.

      1.     The correct measure of damages is cost of repair because any
             alleged damages are temporary.

      We first must determine the proper measure of damages to Ritenour’s

property. “[T]he purpose of the law ‘in every case, is to compensate the owner for

the injury received, and the measure of damages which will accomplish this in a

given case ought to be adopted.’” Gilbert Wheeler, Inc. v. Enbridge Pipelines (E.

Tex.), L.P., 449 S.W.3d 474, 482 (Tex. 2014) (quoting Pac. Express Co. v. Lasker

Real-Estate Ass’n, 16 S.W. 792, 793 (1891)).

      The proper measure of damages for injury to real property turns on whether

the damages are temporary or permanent. Whether injury to property is temporary

or permanent is a question of law. Wheeler, 449 S.W.3d at 484. The general rule is

that the proper measure of damages for permanent injury is loss in fair market value,

and the proper measure of damages for temporary injury is the cost to restore or

replace plus loss of use. Id. at 482.

                                         9
      Permanent real property damage occurs when property cannot be repaired or

fixed, or if it can, the injury is substantially certain to recur repeatedly, continually,

and regularly. Wheeler, 449 S.W.3d at 481. Damage to real property is considered

temporary if it can be repaired or fixed, and any anticipated recurrence would be

only occasional, irregular, intermittent, and not reasonably predictable. Id.

      Ritenour argues that his property is permanently damaged because it

diminished in value. Conversely, Ritenour’s own evidence shows that any alleged

damage to his property is capable of repair, and therefore, his damages are temporary

as a matter of law. The testimony from two of Ritenour’s experts stated that any

drainage issues at the condominium complex could be fixed for less than $30,000.

This evidence demonstrates that the alleged damage is not permanent because it is

capable of repair. Wheeler, 449 S.W.3d at 481.

      Ritenour submitted no evidence that his property has suffered permanent

damage aside from diminution of value. He presented no evidence that even with the

repairs his experts recommend, the drainage and water issues would be continual or

regularly recur. See Wheeler, 449 S.W.3d at 481. After reviewing the record, we find

no evidence that even when repaired, the property would continue to suffer

permanent damage, nor do we find evidence that any alleged damages are likely to

regularly recur. Because Ritenour’s evidence showed that the damage could be




                                           10
remedied for far less than the value of the property, the alleged damages were

temporary. See id.

      2.    Ritenour did not present evidence of damage to his own property.

      Other than evidence purporting to establish diminished property value, which

we have concluded is not the appropriate measure of damages, Ritenour did not

present any evidence of actual damage to his property. Ritenour presented testimony

from two experts that he hired to prepare bids to repair the common area drainage

issues. The affidavit from Chris Maxwell-Gaines, a civil engineer hired by Ritenour,

stated that he had reviewed the “drainage project adjacent to” Ritenour’s

condominium. Maxwell-Gaines proposed approximately $21,000 in repairs.

Ritenour also produced a report from a mechanical engineer, James Norris of

Fundamental Engineering. He proposed a different solution to Ritenour’s alleged

problems, involving moving a pipe in the driveway. Ritenour then asked Maxwell-

Gaines to submit a bid to implement Norris’s solution. The second estimate was

approximately $29,000, yet Maxwell-Gaines testified that the more expensive

project included unnecessary repairs.

      Both Maxwell-Gaines and Norris testified that they had not observed any

damage to Ritenour’s property. Ritenour presented no evidence of structural

damage, foundation damage, water entering his home, or mold damage. Neither

expert proposed remedial work on Ritenour’s property. Essentially, the experts


                                        11
proposed different ways to construct the common area drainage project than the

manner it was constructed by the CHOA in 2017.

      Ritenour also alleged that an exposed electric conduit in the common area

poses a health and safety concern to him. Ritenour did not present evidence of

damage to his property caused by any alleged deficiency in the conduit. He did not

present evidence that any hole or crack in the conduit was not repaired. Nor did he

present evidence that the conduit is not sufficiently buried under concrete or that he

has electrical problems in his condominium.

      Ritenour’s expert, Norris, opined in his affidavit that the electrical feed to

Ritenour’s condominium violates the National Electrical Code because it is not

buried at least eighteen inches below grade. But Norris admitted in his deposition

that he could not determine the depth of the conduit and that he is not an expert on

the National Electrical Code. He also testified that the only way to know if there was

a crack in the conduit is to excavate it. Norris could not support his assertion that the

conduit was a safety hazard since he could not opine that it was damaged or

inadequately buried. Ritenour presented no evidence that the conduit was damaged

as a result of 2017 CHOA projects nor did he present evidence that it was

inadequately buried, and he did not present evidence demonstrating how any issue

with the conduit caused him damage.




                                           12
      Ritenour’s evidence does not raise a material fact issue as to damages. The

trial court did not err in granting the appellees’ no-evidence motions for summary

judgment because each claim that Ritenour alleged required a showing of damages,

and Ritenour failed to present a scintilla of evidence that his property had suffered

damage.

                                    Conclusion

      We affirm the judgment of the trial court.




                                              Peter Kelly
                                              Justice

Panel consists of Chief Justice Radack and Justices Kelly and Landau.




                                         13